Opinion filed May 22, 2008











 








 




Opinion filed May 22, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00311-CR 
                                                     __________
 
                                       DARRELL
ISHAM, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 114th District Court 
 
                                                          Smith
County, Texas
 
                                              Trial
Court Cause No. 241-1547-03
 

 
                                               C
O N C U R R I N G   O P I N I O N
Because I agree
with the ultimate result in this case, I concur.  Further, I do not join in the
inclusion of Footnote No. 1 in the opinion. 
 
                                                                                                            JIM R. WRIGHT
                        CHIEF JUSTICE
May 22,
2008
Publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.